Citation Nr: 0640216	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  06-24 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a prostate 
condition.

3.  Entitlement to service connection for residuals of a 
shoulder injury.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for residuals of a left 
Achilles injury.

6.  Entitlement to service connection for residuals of a 
right plantaris muscle injury.

7.  Entitlement to service connection for acid reflux.

8.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to June 
1972, and from December 1974 to August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Wichita, Kansas.


REMAND

In November 2006 correspondence, the veteran indicated that, 
after talking with his representative, he wanted to sit down 
with a VA representative who had authority to make a decision 
on his case and go over his appeal.  The Board construes this 
correspondence as a request for an in-person hearing at the 
RO before a Veterans Law Judge (VLJ).  This type of hearing 
often is referred to as a Travel Board hearing.  As no such 
hearing has been scheduled in regard to the issues currently 
on appeal, a remand is in order.  See 38 C.F.R. §§ 20.702, 
20.704 (2006).

Accordingly, this case hereby is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity, and 
notify him and his representative of the 
date, time, and location of the hearing.  
If, for whatever reason, he decides that 
he no longer wants a Travel Board 
hearing, then this should be documented 
in the record.  Also, if he fails to 
report for the scheduled hearing, this 
also should be documented in the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



